tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you are a state nonprofit public benefit corporation formed on date your articles of incorporation provide that you are organized for charitable religious educational and scientific purposes within the meaning of sec_501 and specifically to dispense cannabis also known as marijuana intended to be used for medicinal purposes your articles state that you are organized for public purposes your bylaws require the issuance of certificates of capital stock and provide that the certificates represent the interests of the shareholders the bylaws further state that shareholders may be entitled to receive dividend payments your shareholders elect your board_of directors annually in your form_1023 application you state that your formation followed the passage of state legislation that allows for the cultivation and use of cannabis by seriously ill individuals upon a physician’s recommendation you explain that under state attorney_general guidelines issued for this legislation you are required to operate in the business form known as a public benefit corporation you further describe yourself as a clinic devoted to the care and nurturing of persons in medical distress for various reasons you state that you are dedicated to educating eligible individuals about their rights when using cannabis as a medical therapy and to provide them safe legal access to cannabis you indicate that only your members may purchase or receive a donation of cannabis because the only recognized entities under the state attorney_general guidelines are cooperatives and collectives that allow members and caregivers to associate you do not charge a membership fee to become a member a person must be at least years old have a written referral from a qualified doctor and provide a picture identification card you keep copies of the doctor's referral and the member's identification for your records noting the expiration date of the referral after determining the member's eligibility you review your policies and procedures with the member you represent that you run your clinic in a manner similar to a doctor's office members must make an appointment to receive services and obtain the cannabis you treat members in a private area and allow only the member and caregiver into the dispensary during the consultation the consultation determines which variety and form of cannabis is appropriate for each member you distribute the cannabis only in amounts permitted by state law in addition you provide information to members regarding how to ingest and use topicals which varieties are more effective recipes that include cannabis and instructions to grow your own cannabis you provide grading services for homegrown cannabis you also discuss with your members current legislation and laws regarding the legal use of cannabis in state and provide information and literature on a variety of subjects related to alternative medicine and different treatment options you charge your members a suggested donation price per visit to cover the farmer’s costs of growing and providing the cannabis members may make the donation in cash or homegrown cannabis in exchange for using the dispensary and obtaining information and periodicals related to alternative medicine you state that you will provide cannabis free of charge to members in need of financial aid you sell to your members cannabis provided by your members to raise funds for this purpose your staff determines financial hardship besides the ingestible form you also sell cannabis raw and in other forms as indicated on your form_1023 application your primary source of funds will be member donations and some public donations you plan to conduct quarterly cannabis raffles in addition to selling cannabis you will sell items such as t-shirts organic pipes topicals butter and edibles and pharmacy front-counter items such as lighters applicable law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which it is created are broader than the purposes specified in sec_501 the fact that the actual operations of such organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if specified in sec_501 of the code an organization will not be operated exclusively for exempt purposes if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose it engages primarily in activities that accomplish exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons that have a personal or private interest in the activities of the organization see sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals or shareholders of the organization sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed however a_trust is invalid if its purpose is illegal restatement second of trusts sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community u s c defines marijuana as all parts of the plant cannabis sativa l whether growing or not the seeds thereof the resin extracted from any part of such plant and every compound manufacture salt derivative mixture or preparation of such plant its seeds or resin u s c sec_812 sch i c lists marijuana as a hallucinogenic substance and includes it on schedule i of the schedules of controlled substances a schedule i substance is a substance that has a high potential for abuse has no currently accepted medical use in treatment in the united_states and there is a lack of accepted safety for use of the drug under medical supervision u s c sec_841 known as the controlled substances act states that it is illegal for anyone to knowingly or intentionally manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance 532_us_483 reiterates that there is only one exception from the act for cannabis government-approved research projects it is clear from the text of the act that congress has made a determination that marijuana has no medical benefits worthy of an exception d pincite in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly purposes exempt in 95_us_303 the court noted that a charitable use where neither law nor public policy forbids may be applied to almost any thing that tends to promote the well-doing and well-being of social man in mysteryboy inc v commissioner t c memo the tax_court held that the organization failed the operational_test partly because the organization proposed to promote illegal activities in 461_us_574 the supreme court held that racially discriminatory education is contrary to public policy and the university therefore could not be viewed as providing public benefit within the charitable concept in 505_f2d_1068 6th cir the court held that an organization has the burden of proving that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact in 72_tc_687 aff'd 625_f2d_804 8th cir the tax_court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health this does not entitle it to an automatic tax exemption under sec_501 of the code in 70_tc_352 the court held that a consulting organization whose sole service was to find individual researchers for their clients only some of which were exempt did not qualify for exemption under sec_501 of the code the court found that b s w group’s primary activity constitutes the conduct of a consulting business that is ordinarily carried on by commercial ventures organized for profit revrul_61_170 1961_2_cb_112 holds that a nurses’ association which maintains an employment register primarily for the employment of its members is not entitled to exemption under sec_501 the organization is primarily engaged in the performance of personal services by operating an employment service principally for the benefit of its members public participation in the management and support of the organization is negligible it draws its support primarily from members and a board_of trustees composed of professional nurses controls the organization without public participation of any kind therefore the organization is not free from substantial private benefit considerations in the operation of the nurses’ register revrul_69_175 1969_1_cb_149 holds that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest the organization’s income approximately equals the expenses involved in its operations revrul_73_349 1873_2_cb_179 holds that an organization formed to purchase groceries for its membership at the lowest possible prices on a cooperative basis is not exempt as a social_welfare_organization described in sec_501 of the code the organization was a private cooperative enterprise for the economic benefit or convenience of its members any benefit to the community was incidental to the benefit received by the members revrul_75_384 1975_2_cb_204 holds that a nonprofit organization whose purpose was to promote world peace disarmament and nonviolent direct action did not qualify for exemption under sec_501 or c the organization’s primary activity was to sponsor antiwar protest demonstrations in which demonstrators were urged to violate local ordinances and commit acts of civil disobedience citing the law of trusts the ruling stated that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy analysis based on the information you provided in your application and supporting documentation we conclude that you are not organized and operated exclusively for exempt purposes under sec_501 of the code an organization can be recognized as exempt under sec_501 only if it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 you do not satisfy the operational_test of sec_1_501_c_3_-1 of the regulations whether an organization operates exclusively in furtherance of an exempt_purpose is a question of fact an organization seeking tax-exempt status under sec_501 carries the burden of proving that it satisfies the requirements of the statute see harding hospital f 2d pincite only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states u s pincite the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the common_law of trusts specifies that a charitable_trust cannot be created for an illegal purpose see restatement second of trusts similarly the supreme court noted in ould v washington hospital for foundlings u s pincite that a charitable use where neither law nor public policy forbids may be applied to almost any thing that tends to promote the well-doing and well-being of social man like a_trust a sec_501 organization cannot be created for a purpose that is illegal see revrul_75_384 supra mysteryboy inc v comm’r t c memo organization that encouraged sexual activity with minors with the goal to repeal child pornography and rape laws was not exempt from federal income_taxation activities of the organization violated public policy as reflected in federal and state laws your primary activity the distribution of cannabis is illegal federal_law does not recognize any health benefits of cannabis and classifies it as a controlled substance u s c sec_812 federal_law prohibits the manufacture distribution possession or dispensing of a controlled substance u s c sec_841 congress has made a determination that marijuana has no medical benefits worthy of an exception to the general_rule that the manufacture and distribution of cannabis is illegal oakland cannabis buyers’ coop u s pincite current federal_law prohibits the use of cannabis except in limited circumstances those limited circumstances do not include the use of cannabis for medicinal purposes see d the fact that state legalized distribution of cannabis to a limited extent is not determinative because under federal_law distribution of cannabis is illegal because you advocate and engage in activities that contravene federal_law you serve a substantial nonexempt purpose you also operate for private purposes rather than the public interest an organization that operates primarily for the benefit of its members serves the interests of a select group of individuals rather than the community's or the public's interest a business or other activity that assists the community incidentally and only provides benefits to a limited number of members of the community more than incidentally is not charitable see eg revrul_61_170 supra revrul_69_175 supra and revrul_73_349 supra your form_1023 application and supporting material indicate that you are a cooperative organization and only distribute cannabis to your members in state a cooperative must conduct itself primarily for the mutual benefit of its members as patrons of the organization the organization uses its earnings for the general welfare of its members or it equitably distributes its earnings or services to its members you state that you sell or give cannabis to members based on their financial need the tax_court in federation pharmacy services inc v comm’r t c pincite stated that selling health items at a discount is not of itself a charitable deed many profitmaking organizations sell at a discount nor does the fact that federation pharmacy seeks to sell its drugs at cost alter the result so does an old-fashioned cooperative yet it is not entitled to classification as charitable id citations excluded as a cooperative your activities benefit private interests more than incidentally which precludes exemption under sec_501 sec_1_501_c_3_-1 to satisfy the organizational_test an organization’s articles of incorporation must limit its purposes to those listed in sec_501 additionally the articles must not expressly empower the organization to engage more than insubstantially in activities that are not in furtherance of those exempt purposes you do not satisfy the organizational_test described in sec_1_501_c_3_-1 your specific purpose is to dispense medicinal cannabis distributing cannabis does not further any exempt_purpose your articles of incorporation therefore do not limit your purposes to one or more exempt purposes under sec_501 instead your articles empower you to engage other than as an insubstantial part of your activities in activities not themselves in furtherance of an exempt_purpose you also fail the organizational_test because your bylaws allow for the issuance of capital stock to shareholders who vote on the members of the board_of directors the bylaws state that shareholders may be entitled to receive dividend payments thus your bylaws allow your net_earnings to inure to the benefit of private shareholders or individuals contrary to sec_1_501_c_3_-1 conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes your primary purpose of distributing cannabis not only violates federal_law but also furthers a substantial nonexempt purpose you also operate for private purposes rather than the public interest an organization that operates primarily for the benefit of its members serves the interests of a select group of individuals rather than the community's or the public’s interest a business or other activity that assists the community incidentally and only provides benefits to a limited number of members of the community more than incidentally is not charitable in addition your bylaws state that shareholders may be entitled to receive dividend payments thus your bylaws allow your net_earnings to inure to the benefit of private shareholders or individuals therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
